— Order unanimously affirmed without costs. Memorandum: The IAS Court properly granted summary judgment to defendant. Plaintiff alleges that defendant fraudulently induced her to sign an agreement for the restoration of her automobile by misrepresenting the cost of the work as $15,000, which "could vary ten to fifteen per cent (10-15%) either way.” The contract explicitly provides, however, that the cost of the restoration would be "minimum $15,000.” "Since the written instrument contains terms different from those allegedly orally represented, and [plaintiff] is presumed to have read the writing, [s]he may not claim [s]he relied on the representations” (Humble Oil & Ref. Co. v Jaybert Esso Serv. Sta., 30 AD2d 952; see also, Corporate Graphics v Mehlman Mgt. Corp., 81 AD2d 767). (Appeal from Order of Supreme Court, Niagara County, Mintz, J. — Summary Judgment.) Present — Callahan, J. P., Green, Balio, Fallon and Davis, JJ.